Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to Amendment and Remarks filed on 11/11/2021 regarding patent application 16/839,372 filed on 04/03/2020.   Claims 1 – 14 were originally filed in the application.  No claim has been cancelled and/or added in the Amendment.  Claims 1 – 14 remain pending in the application.

Reasons for Allowance
2.	Claims 1 – 14 are allowed over the prior art of record.   An examiner's statement of reasons for allowance is given in the following: 
	Claims 1 – 14 are allowed because the prior art does not teach or fairly suggest the following subject matter:
Control electronics for a battery system of a vehicle with a low voltage battery, the control electronics comprising: a first direct current to direct current (DC/DC) converter comprising a first input terminal configured to be connected to the battery system, and an output terminal connected to a microcontroller that is configured to control the first DC/DC converter; a wake-up circuit comprising a low voltage sub circuit on a low voltage side and a sub circuit on a high voltage side that are galvanically isolated from each other via a transformer or at least on capacitor; and a second DC/DC converter comprising an input terminal configured to be connected to the low voltage battery, and an output terminal connected to the wake-up circuit in combination with other limitations recited in independent Claim 1. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun J. Lin whose telephone number is (571) 272[Symbol font/0x2D]1899.  The examiner can normally be reached on Monday to Friday from 9:00am to 6:00pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/SUN J LIN/Primary Patent Examiner, Art Unit 2851